Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendment and Request for Continued Examination filed on 14 September 2020.  As directed by the Amendment, claims 1-2, 7, 9, and 17 have been amended.  Claims 1-20 are pending in the Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2020 has been entered.
 
Claim Objections
4.	In view of the amendment to claim 2 removing the extraneous recitation of the term “data”, the previous objection to claim 2 for minor informality is withdrawn.



Response to Arguments
5.	The arguments presented in the Remarks filed on 14 September 2020 have been fully considered by the Examiner, but are moot in view of the new grounds for rejection presented below.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (US 2014/0343439, hereinafter “Sweeney”) in view of Chung et al. (US 2015/0106020, hereinafter "Chung") (previously cited).

claim 1, Sweeney discloses [a] method for determining a risk of decompensated heart failure in a user (Sweeney, ¶ [0018], “Disclosed herein are systems, devices, and methods for identifying patients with elevated risk of developing future events related to worsening of HF [Heart Failure], such as an HF decompensation event.”), comprising: receiving a first set of data for the user, the first set of data fixed with respect to time; (Sweeney, ¶ [0030], “The patient status input unit 221 can be configured to receive at least a first chronic condition indicator and a second chronic condition indicator of a patient. The second chronic condition indicator can be nonidentical to the first chronic condition indicator. The patient chronic condition indicators can be descriptive of the patient characteristics or sustained medical status that do not change or slowly change over a certain specified time, such as approximately at least six months.”)
using a machine-learning model, generating one or more initial risk factors based on the first set of data; (Ibid., “Example of the chronic disease indicator of the patient can include a patient's prior myocardial infarction (MI), ischemic or dilated cardiomyopathy, valvular disease, renal disease, chronic obstructive pulmonary disease (COPD), peripheral vascular disease, cerebrovascular disease, hypertension, hepatic disease, diabetes, asthma, anemia, depression, pulmonary hypertension, sleep disordered breathing, hyperlipidemia, among others.” [The recited chronic disease indicators may be risk factors for someone with heart disease.]; Sweeney, ¶ [0051], “The CRI [Composite Risk Index] can also be determined as a parametric or non-parametric models using the individual risk index, such as decision trees, neural network, Bayesian network, among other machine learning methods.”)
receiving, from a wearable cardiovascular physiology monitor, a second set of data for the user, the second set of data dynamically updating over time; (Sweeney, ¶ [0019], “The IMD 110 can include one or more monitoring or therapeutic devices such as a subcutaneously implanted device, a wearable external device, a neural stimulator, a drug delivery device, a biological therapy device, or one or more other ambulatory medical devices.”; Sweeney, ¶ [0033], “The signal receiver circuit 222 can be configured to receive one or more physiologic signals from the patient. The signal receiver circuit 222 can be coupled to one or more of: one or more electrodes such as electrodes on one or more of the leads 108A-C or the can 112, one or more physiologic sensors, or one or more patient monitors. The signal receiver circuit 222 can be configured to sense a physiological signal that can be indicative of worsening of HF [Heart Failure] status.”)
using the machine-learning model, evaluating the second set of data independently of the initial risk factors […]; (Sweeney, ¶ [0051], “The HF risk analyzer 401 can generate a CRI using the chronic-condition indexed signal metrics. The HF risk analyzer 401 can generate for each of the chronic-condition indexed signal metric (Mi) a respective individual risk score (RM;) using a specified probability model. The HF risk analyzer 401 can compute the composite risk index using a linear or nonlinear combination of the risk scores associated with respective chronic-condition indexed signal metrics. The weight factor can be proportional to the performance measure of the respective signal metric. For example, if the patient specific signal metrics selector circuit 224 selects MRR [Maximum Respiration Rate] and SDANN [Standard Deviation of Average Normal Respiration Rate Interval] according the patient MRR and FSDANN and the respective individual risk score is RMRR and RSDANN then the CRI can be computed as CRI=RMRR*FMRR / (FMRR+FSDANN)+RSDANN *FSDANN / FMRR+FSDANN). The CRI an also be determined as a parametric or non-parametric models using the individual risk index, such as decision trees, neural network, Bayesian network, among other machine learning methods.” [Although the choice of physiological signals to be used in calculating the Composite Risk Index is informed by the identified patient chronic conditions, the risk index is calculated based solely on the values and statistical characteristics of the dynamic physiological signals.]
and indicating one or more aggregate risk scores for the user based on the initial risk factors and the independent evaluation of the second set of data against the […] and the initial risk factors. (Sweeney, ¶ [0024], “The signal analyzer circuit can receive patient chronic condition indicators and one or more physiologic signals from the patient, and select one or more patient-specific sensor signals or signal metrics from the physiologic signals. […] The risk stratification circuit can generate a composite risk index [corresponds to claimed “aggregate risk score”] indicative of the probability of the patient later developing an event of worsening of HF (e.g., an HF decompensation event)”

	Although Sweeney contemplates the use of machine learning methods such as “decision trees, neural network, [and] Bayesian network” to determine a Composite Risk Index (Sweeney, ¶ [0051]), Sweeney does not explicitly disclose based on a set of trained dynamic data classifiers.
based on a set of trained dynamic data classifiers (Chung ¶ [0050-0051] “the continuously or dynamically sampled data may be windowed into time periods, transformed into feature vectors and input into a classifier model [corresponds to evaluating the second set of data using a machine-learning model] that provides classification of disease state and measure of distance from a particular state”); Chung ¶ [0052] “Different models 134 may also be formed with different classification algorithms, in addition to different features.”; Ibid., “As an algorithm is trained as in FIG. 1 with data from a sensing device 100 to learn appropriate decision boundaries for an input feature vector 118, it is desirable to identify the features that best describe the physiological system to avoid the undesirable effects of high dimensionality,
such as over fitting.” [Trained classification algorithms]

Chung is analogous art, as it is directed to the task of monitoring a patient’s disease state and predicting emergent medical conditions.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to implement the machine learning models as contemplated by Sweeney by using the trained classifiers of Chung, the benefit being that training a classifier allows for personalized detection thresholds based on variability between individual patients. (Chung, ¶ [0110] “In preferred embodiments, heart sound identification may be further enhanced by personalizing thresholds to account for patient variability. Initialization periods may be used, for example, to train learning algorithms to the proper threshold of detection and heart sound characteristics personalized to an 4. Through any such methods, a personalized heart sound attribute may be constructed and submitted to the classification system.”


Regarding claim 2, the combination of Sweeney and Chung as applied to claim 1 above teaches [t]he method of claim 1.  Further, Sweeney discloses wherein the first set of data comprises electronic medical records (EMRs) for the user, (Sweeney, ¶ [0031], “In an example, the patient status input unit 221 can be configured to be coupled to a storage device, including an electronic medical record (EMR) system, that can store at least the first and the second chronic condition indicators of the patient.”
wherein the machine-learning model includes N EMR-based models that are run on the EMR data for the user, (Ibid., “For example, the first chronic condition indictor includes an indicator of the patient's prior thoracic surgery,and the second chronic condition indicator includes an indicator of patient's having a renal disease.” [Any number of chronic conditions are possible to be included in the EMR, although only two may be extracted and used by the method of Sweeney to predict future events related to worsening heart failure.]
and wherein Page 2 of 13Application No. 15/406,591 Application Filing Date: January 13, 2017Docket No. 361350.01features for a final machine-learning model that produces the aggregate risk scores are based on at least the outputs of the N EMR-based models and features of the second set of data.  (Sweeney, ¶ [0024], “The signal analyzer circuit can receive patient chronic condition indicators [EMR-based models] and one or more physiologic signals from the patient [features of the second set of data], and select one or more patient-specific sensor signals or signal metrics from the physiologic signals. […] The risk stratification circuit can generate a composite risk 

Regarding claim 3, the combination of Sweeney and Chung as applied to claim 2 above teaches [t]he method of claim 2.  Further, Sweeny discloses wherein the first set of data comprises electronic medical records for one or more other users.  (Sweeney ¶ [0045] “For example, the signal metric of daily maximum respiration rate (MRR) can be measured in a cohort of patients with the chronic condition (such as renal disease) identical or similar to the present patient. Statistics such as the signal sensitivity, signal specificity, or signal quality with regard to the population-based daily MRR can be determined from the population-based data. These statistical data can be retrieved from a database [corresponds to claimed electronic medical records for one or more other users] or otherwise provided to the signal metrics performance analyzer circuit”)

Regarding claim 4, the combination of Sweeney and Chung as applied to claim 1 about teaches [t]he method of claim 1.  Further, Sweeney discloses wherein the second set of data comprises one or more pulse pressure wave morphology features.  (Sweeney, ¶ [0033] “Examples of such a physiological signal can include one or more electrograms, such as from electrodes on one or more of the leads 108A-C or the can 112, heart rate, heart rate variability, […], arterial pressure, pulmonary artery pressure, RV pressure, LV coronary pressure,”; Sweeney, ¶ [0034] “A signal metric can 

Regarding claim 5, The combination of Sweeney and Chung as applied to claim 1 above teaches [t]he method of claim 1.  Further, Chung teaches wherein evaluation of the second set of data against the dynamic data classifiers comprises an evaluation of a fixed history of dynamic features against the dynamic data classifiers. (¶ [0176] “the detection method undergoes a period of supervised sensing to correlate true system changes to changes in sensor readings”; ¶ [0180] “the system is also trained with representative data collected from a broad population over many time points”)

Regarding claim 7, the combination of Sweeney and Chung as applied to claim 1 above teaches [t]he method of claim 1.  Further, Sweeney discloses wherein the one or more aggregate risk scores indicate a risk of decompensation within an upcoming window of time, (Sweeney, ¶ [0036] “The HF risk stratification circuit 230 can receive input from the patient-specific signal metrics selector circuit 224 and can be configured to generate a composite risk index using the selected one or more patient-specific signal. The composite risk index can indicate the probability of the patient later developing an event indicative of worsening of HF, such as developing a future HF decompensation event within a specified timeframe, such as approximately 3-6 months, or more than 6 months.”
wherein the machine-learning model generates an explicit set of intermediate variables targeted for prediction for risk, (Sweeney ¶ [0051] “The HF risk analyzer 401 can generate a CRI using the chronic-condition indexed signal metrics. The HF risk analyzer 401 can generate for each of the chronic-condition indexed signal metric (Mi) a respective individual risk score (Rmi) using a specified probability model. The HF risk analyzer 401 can compute the composite risk index using a linear or nonlinear combination of the risk scores associated with respective chronic-condition indexed signal metrics. The weight factor can be proportional to the performance measure of the respective signal metric.”; Ibid. “The CRI an also be determined as a parametric or non-parametric models using the individual risk index, such as decision trees, neural network, Bayesian network, among other machine learning methods.
and wherein the intermediate prediction variables are used as input features to the machine-learning model. (Ibid., [The signal metrics, weight factors, and performance measures can be used as inputs to a machine learning method to generate a Composite Risk Index])

Regarding claim 8, the combination of Sweeney and Chung as applied to claim 7 above teaches [t]he method of claim 7.  Further, Sweeney discloses wherein an alert is indicated to the user based on the one or more aggregate risk scores. (Sweeney ¶ [0053] “The HF risk report generator 402 can generate a report to inform, warn, or alert the user the elevated risk of patient's developing a future HF event. The report can include one or more composite risk indices with corresponding timeframe within which the risk is predicted.”

Regarding claim 9, Sweeney discloses [a] method for determining a risk of decompensated heart failure in a user (Sweeney, ¶ [0018], “Disclosed herein are systems, devices, and methods for identifying patients with elevated risk of developing future events related to worsening of HF [Heart Failure], such as an HF decompensation event.”), comprising: using a machine-learning model, generating one or more initial risk factors based on a static set of data; (Sweeney, ¶ [0030], “The patient status input unit 221 can be configured to receive at least a first chronic condition indicator and a second chronic condition indicator of a patient. The second chronic condition indicator can be nonidentical to the first chronic condition indicator. The patient chronic condition indicators can be descriptive of the patient characteristics or sustained medical status that do not change or slowly change over a certain specified time, such as approximately at least six months.”; Sweeney ¶ [0051] “The CRI an also be determined as a parametric or non-parametric models using the individual risk index, such as decision trees, neural network, Bayesian network, among other machine learning methods.”)
receiving, from a wearable cardiovascular physiology monitor, a set of dynamically-updating data for the user; (Sweeney, ¶ [0019], “The IMD 110 can include one or more monitoring or therapeutic devices such as a subcutaneously implanted device, a wearable external device, a neural stimulator, a drug delivery device, a biological therapy device, or one or more other ambulatory medical devices.”; Sweeney, ¶ [0033], “The signal receiver circuit 222 can be configured to receive one or more physiologic signals from the patient. The signal receiver circuit 222 can be .”)
using the machine-learning model, indicating one or more risk scores for the user based on an evaluation of the dynamically-updating data for the user […] independently of the initial risk factors; (Sweeney, ¶ [0024], “The signal analyzer circuit can receive patient chronic condition indicators and one or more physiologic signals from the patient, and select one or more patient-specific sensor signals or signal metrics from the physiologic signals. […] The risk stratification circuit can generate a composite risk index [corresponds to claimed “aggregate risk score”] indicative of the probability of the patient later developing an event of worsening of HF (e.g., an HF decompensation event)”

	Although Sweeney contemplates the use of machine learning methods such as “decision trees, neural network, [and] Bayesian network” to determine a Composite Risk Index (Sweeney, ¶ [0051]), Sweeney does not explicitly disclose against a plurality of dynamic data classifiers.
	Chung teaches against a plurality of dynamic data classifiers (Chung ¶ [0050-0051] “the continuously or dynamically sampled data may be windowed into time periods, transformed into feature vectors and input into a classifier model [corresponds to evaluating the second set of data using a machine-learning model] that provides classification of disease state and measure of distance from a particular state”); Chung 
such as over fitting.” [dynamic data classification algorithms]

Chung is analogous art, as it is directed to the task of monitoring a patient’s disease state and predicting emergent medical conditions.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to implement the machine learning models as contemplated by Sweeney by using the trained classifiers of Chung, the benefit being that training a classifier allows for personalized detection thresholds based on variability between individual patients. (Chung, ¶ [0110] “In preferred embodiments, heart sound identification may be further enhanced by personalizing thresholds to account for patient variability. Initialization periods may be used, for example, to train learning algorithms to the proper threshold of detection and heart sound characteristics personalized to an individual, as in FIG. 4. Through any such methods, a personalized heart sound attribute may be constructed and submitted to the classification system.”
Sweeney further does not disclose receiving an indication of a timing of a time-dependent cardiovascular system perturbation for the user; 
adjusting the dynamic data classifiers based on the timing of the time-dependent cardiovascular system perturbation; 
and using the machine-learning model, indicating one or more updated risk scores for the user based on an evaluation of newly received dynamic data against the adjusted dynamic data classifiers.  
Chung teaches receiving an indication of a timing of a time-dependent cardiovascular system perturbation for the user; (Chung ¶ [0107] “heart rate may be determined or validated by measurement of a periodic entity, such as the S1 heart sound”) adjusting the dynamic data classifiers based on the timing of the time-dependent cardiovascular system perturbation; (Chung ¶ [0048] “the output from the health state classification algorithm may be verified to further train the classification algorithm and the individual modules involved in attribute construction”) and using the machine-learning model, indicating one or more updated risk scores for the user based on an evaluation of newly received dynamic data against the adjusted dynamic data classifiers. (Fig. 8 and ¶ [0053] the distance of a feature vector (i.e. the input to the classifying/predicting models) from a classification boundary may be used to provide a composite value to summarize health status; the composite score may then be stored and monitored in a visual format across time for efficient evaluation of patient past and present health status) [The composite score varies across time as the dynamic data classification output varies in response to dynamic data input, and the changes may be monitored visually.]


Regarding claim 10, the combination of Sweeney and Chung as applied to claim 9 above teaches [t]he method of claim 9.  Further, Chung teaches wherein the dynamic data classifiers are adjusted based on a time since the time-dependent cardiovascular system perturbation. (Chung, ¶ [0073] as increasing data is collected over time, initial baseline values of the models may be re-evaluated, including weighting attributes based on time-since-measurement)

Regarding claim 11, the combination of Sweeney and Chung as applied to claim 9 above teaches [t]he method of claim 9.  Further, Chung teaches wherein receiving an indication of a timing of a time-dependent cardiovascular system perturbation for the user includes inferring the time-dependent cardiovascular system perturbation based on an evaluation of dynamic data against dynamic data classifiers. (Chung ¶ [0107] a time-dependent perturbation such as heart rate may be inferred by comparing the S1 heart sound, obtained from one or more of a microphone or an accelerometer, to another periodic heart sound such as S2)

Regarding claim 12, the combination of Sweeney and Chung as applied to claim 11 above teaches [t]he method of claim 11.  Further, Chung teaches wherein inferring a time-dependent cardiovascular system perturbation based on an evaluation of dynamic data against dynamic data classifiers includes evaluating one or more pulse pressure wave morphology features against an expected pulse pressure wave morphology feature. (Chung ¶ [0107] a time-dependent perturbation such as heart rate may be inferred by comparing the S1 heart sound, obtained from one or more of a microphone or an accelerometer, to another periodic heart sound such as S2)  

Regarding claim 13, the combination of Sweeney and Chung as applied to claim 9 above teaches [t]he method of claim 9.  Further, Chung teaches wherein the dynamic data classifiers are adjusted based on an evaluation of dynamic data received following a known time-dependent cardiovascular system perturbation. (Chung ¶ [0073] as increasing data is collected over time, initial baseline values used by the classification and prediction modules may be re-evaluated, including weighting attributes based on time-since-measurement)

Regarding claim 14, the combination of Sweeney and Chung as applied to claim 9 above teaches [t]he method of claim 9.  Further, Chung teaches wherein receiving an indication of a timing of a time-dependent cardiovascular system perturbation for the user includes receiving an indication of a timing of an ingestion of medication by the user. (Chung ¶ [0067] the system may include a reminder for medication administration or a time log of medication administration, and can hence learn a patient's response to medications)

Regarding claim 15, the combination of Sweeney and Chung as applied to claim 14 above teaches [t]he method of claim 14.  Further, Chung teaches wherein receiving an indication of a timing of an ingestion of medication by the user includes actively receiving an indication of medication ingestion as an input to the wearable cardiovascular physiology monitor. (¶ [0067] “the time log of medication administration is used so that the models can learn patient responses to 
  

8.	Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Sweeney and Chung in view of Tran, (US 2008/0004904) (previously cited).

Regarding claim 6, the Combination of Sweeney and Chung as applied to claim 1 above teaches [t]he method of claim 1.
The above combination does not teach wherein evaluation of the second set of data against the dynamic data classifiers comprises evaluation of dynamic features against the dynamic data classifiers using a Markov assumption for the dynamic features.  
Tran teaches wherein evaluation of the second set of data against the dynamic data classifiers comprises evaluation of dynamic features against the dynamic data classifiers using a Markov assumption for the dynamic features. (Tran, ¶ [0063] one or more software modules monitor the patient's vital signs and generate warnings should problems occur; the trained modules can process vital signs using Hidden Markov models, which operate on the Markov assumption that a node has no bearing on nodes which do not descend from it)
Tran is analogous art, as it is directed to the task of monitoring a subject’s physiological attributes and making classifications or predictions of the subject’s health.



9.	Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Sweeney and Chung in view of Chin et al., (US 2014/0171749, hereinafter "Chin") (previously cited).

Regarding claim 16, the combination of Sweeney and Chung as applied to claim 14 above teaches [t]he method of claim 14.  Further, Chung teaches adjusting the dynamic data classifiers based on a lack of ingestion of medication; (Chung ¶ [0067] the time log of medication administration is used so that the models can learn patient responses to medications; such corrections are useful in minimizing variation in physiological monitoring arising from known perturbations) and using the machine-learning model, indicating one or more risk scores for the user based on an evaluation of newly received dynamic data against the adjusted dynamic data classifiers. (Chung Fig. 8 and ¶ [0053] the distance of a feature vector (i.e. the input to 

The combination of Sweeney and Chung does not teach further comprising: receiving an indication that medication was not ingested by the user during a predetermined window.  
Chin teaches further comprising: receiving an indication that medication was not ingested by the user during a predetermined window (Chin, ¶ [0056] the one or more physiological sensors include one or more image capture devices, and an image capture device may be used to determine medication compliance, one of the common causes of decompensated heart failure)
Chin is analogous art, as it is directed to the task of monitoring a subject’s physiological readings in order to make predictions about the subject’s state or health.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the physiological sensors of Chung with the image capture device of Chin in order to monitor a patient’s medication compliance, the benefit being that a lack of medication compliance is a common cause of decompensated heart failure, as cited by Chin at ¶ [0056], “In one embodiment, an image capture device is used to determine medication compliance, one of the common causes of decompensated heart failure.”

10.	Claims 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Beck et al. (US 2010/0016678, hereinafter “Beck” in view of Chung (previously cited). 

Regarding claim 17, Beck discloses [a] method for monitoring heart health of a user, comprising: at a first frequency, collecting, via a wearable cardiovascular physiology monitor, a first set of data for the user comprising dynamically- updating data; (Beck ¶ [0043] “In an example, the external patient monitor 101 can be used to monitor patient physiological data, such as temperature (e.g., a thermometer), blood pressure (e.g., a sphygmomanometer), blood characteristics (e.g., glucose level), body weight, physical strength, mental acuity, diet, or heart characteristics.”; Beck ¶ [0053] “One or more devices can be included in the monitoring. The devices can include implanted or external patient monitoring devices or external environmental sensors, such as those described with respect to FIG. 1. In examples, each device can have an independent frequency of monitoring, or monitoring interval. For example, an external environmental sensor can monitor the ambient temperature of the room every five minutes, an implanted patient monitor can monitor heart sounds every 5 seconds, and an external patient monitor can monitor the patient's body temperature every 30 seconds”) at a second frequency, indicating, to the user, instructions to perform a task that is automatically monitored by the cardiovascular physiology monitor, thereby actively generating a second set of data comprising periodically-updating data; (Beck, ¶ [0059] “At 304,  an option to perform an exercise regimen is presented to a patient. For example, this option can be presented through a monitor connected to a patient communication device such as 106 illustrated in FIG. 1. An example of a user 

Beck does not disclose using a machine-learning model, evaluating the first set of data against a plurality of dynamic data classifiers and evaluating the second set of data against a plurality of periodic data classifiers; and based on the evaluations of the first set of data and the second set of data, adjusting one or both of the first frequency and the second frequency
Chung teaches using a machine-learning model, evaluating the first set of data against a plurality of dynamic data classifiers and evaluating the second set of data against a plurality of periodic data classifiers; (Chung ¶ [0051] “feature vectors are formed from sensor inputs [corresponds to first set of data], and the vectors are input into a classifier that will provide classification of disease state and a measure of distance from a particular state”; Chung ¶ [0048] “classification modules are presented with data obtained during the initialization period, and the output of the classifiers may be verified and the results used to further train the classifiers”) and based on the evaluations of the first set of data and the second set of data, adjusting one or both of the first frequency and the second frequency. (Chung ¶ [0071] “while the classified health status may be insufficient to classify an emergent condition, it may be severe enough to warrant a higher level of scrutiny, such as decreased timeout intervals or increased sampling rate”)
Chung is analogous art, as it is directed to the task of monitoring a patient’s disease state and predicting emergent medical conditions.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to present the periodic dynamic data collected by the method of Beck to the trained classifiers of Chung, the benefit being that training a classifier allows for personalized detection thresholds based on variability between individual patients. (Chung, ¶ [0110] “In preferred embodiments, heart sound identification may be further enhanced by personalizing thresholds to account for patient variability. Initialization periods may be used, for example, to train learning algorithms to the proper threshold of detection and heart sound characteristics personalized to an individual, as in FIG. 4. Through any such methods, a personalized heart sound attribute may be constructed and submitted to the classification system.”

Regarding claim 18, the combination of Beck and Chung as applied to claim 17 above teaches [t]he method of claim 17.  Further, Beck discloses wherein actively generating a second set of data comprising periodically-updating data includes the user actively interacting with one or more health monitoring devices for a duration. (Beck, Fig. 2 elements 210 and 220 describing for each data collection mode what devices to monitor, what types of data to monitor, and a frequency of monitoring; 

Regarding claim 19, the combination of Beck and Chung as applied to claim 17 above teaches [t]he method of claim 17.  Further, Chung teaches wherein the evaluations of the first set of data and the second set of data indicate an increased risk of decompensated heart failure, (Chung ¶ [0053] “the classification models may classify health state with respect to a particular pathology, such as acute decompensated heart failure”) and wherein adjusting one or both of the first frequency and the second frequency includes increasing one or both of the first frequency and the second frequency. (Chung ¶ [0071] while the classified health status may be insufficient to classify an emergent condition, it may be severe enough to warrant a higher level of scrutiny, such as decreased timeout intervals or increased sampling rate)

Regarding claim 20, the combination of Beck and Chung as applied to claim 17 above teaches [t]he method of claim 17.  Further, Chung teaches wherein the evaluations of the first set of data and the second set of data indicate a decreased risk of decompensated heart failure, (Chung ¶ [0061] the method monitors a patient's health and disease state in a manner that is personalized to patient-specific physiology and accounts for patient characteristics, including medical history and past physiological and wherein adjusting one or both of the first frequency and the second frequency includes decreasing one or both of the first frequency and the second frequency. (Chung ¶ [0096] sampling rates can be overridden for each sensor for a variety of reasons; Chung ¶¶ [0054] and [0056] [The monitoring and classification algorithm may be used to modify sampling rate on a per-sensor basis, and increase sampling upon suspicion of an emergent condition.  Conversely, the algorithm is inherently operable to reduce the sampling rate in the absence of an emergent condition.]

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128.  The examiner can normally be reached on 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SCOTT R GARDNER/Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126